Citation Nr: 1138428	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-31 360A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Appeals Management Center Resource Unit in Bay Pines, Florida, which granted entitlement to service connection for diabetes mellitus and assigned a 20 percent disability evaluation.  The matter has since been transferred to the jurisdiction of the Chicago, Illinois, Regional Office (RO).  


REMAND

In February 2007, the Veteran indicated that records from the West Los Angeles, California, VA Medical Center (VAMC) were potentially relevant to his claim.  The RO requested the Veteran's records from the West Los Angeles VAMC, but received no response.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  A request should now be made for all of the Veteran's records from the West Los Angeles VAMC.  

The Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  The Veteran has a diagnosis of peripheral neuropathy, but there are conflicting medical opinions, dated February 2005, May 2009, and September 2009, as to whether his peripheral neuropathy is the result of his diabetes mellitus.  References to diabetic autonomic neuropathy also appear in the clinical notes, and a May 2009 VA examination found that the Veteran has diabetic nephropathy.  The most recent VA examination of the Veteran's diabetes mellitus is dated May 2011 and does not comment on the existence or severity of any possible diabetic complications.  However, Diagnostic Code 7913 requires VA to consider whether there are any complications of diabetes before assigning an evaluation.  Id.  The Board thus finds that the most recent examination of the Veteran's diabetes symptomatology is inadequate, and that a new VA examination should be scheduled upon remand.  

(The Board recognizes that service connection for peripheral neuropathy and hypertension were denied by a decision of the Board in May 2006.  As the agency of original jurisdiction (AOJ) addresses possible complications, consideration must be given to whether evidence has been presented sufficient to reopen any previously denied claim of service connection.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the West Los Angeles VAMC and request that all records of the Veteran's treatment at that facility be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to ascertain the severity of all symptomatology attributable to his service-connected diabetes mellitus.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.   

The examiner should clearly indicate exactly what symptoms are attributable to the service-connected diabetes mellitus, and should specifically indicate whether it is at least as likely as not (50 percent likelihood or greater) that any neurological abnormalities, nephropathy and any other potential diabetic complications, are related to the Veteran's diabetes mellitus.  Any opinion in this regard should be reconciled with the VA clinical notes diagnosing autonomic and peripheral neuropathy and linking the disorders to the Veteran's diabetes; the May 2009 VA examination diagnosing diabetic nephropathy and finding that peripheral neuropathy is due to diabetes; the February 2005 and August 2009 VA examinations determining that factors other than diabetes mellitus gave rise to the Veteran's peripheral neuropathy; and the May 2011 VA diabetes examination.  A medical explanation for each opinion regarding possible complications must be provided.  The examiner should also clearly indicate whether the Veteran's diabetes mellitus, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or episodes of ketoacidosis, the examiner should state how long they last and what kind of care is necessary.  The frequency of visits to diabetic care providers should also be noted on the examination report.

3.  After the above has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  Additionally, because the rating criteria require that complications of diabetes mellitus be rated separately or as part of the diabetic process, the RO should also address any potential claims for service connection for diabetic complications that are raised by the examination ordered in this remand.  (As noted above, service connection for peripheral neuropathy and hypertension were denied by the Board in May 2006; this requires consideration of whether any newly received evidence amounts to new and material evidence under 38 C.F.R. § 3.156.)  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


